DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fullerton et al. (2009/0250575).
Fullerton discloses a reusable writing kit comprising: a substrate 118 comprising a substrate writable surface and a substrate rear surface (the substrate can be a wall -- paragraph 0190 -- and a wall can be written upon); and a panel 102 releasably mountable to the substrate, the panel comprising: a panel writable surface (the panel can be a whiteboard -- paragraph 0190); a panel rear surface; and a first attachment member 104 having a first type of securing force operable to mount the panel to the substrate, wherein when the panel is mounted to the substrate, the panel rear surface is spaced apart from the substrate writable surface (Fig. 1b).
Regarding claim 2, both a whiteboard and a wall can be written upon and then erased.
Regarding claim 3, the substrate 118 comprises a substrate alignment member 105 that interacts with the first attachment member 104 to align the panel to the substrate.
Regarding claim 5, see paragraph 0045.
Regarding claims 6 and 9, the first attachment member 104 disclosed by Fullerton is a magnet.
Regarding claim 7, see paragraph 0005 and note that the panels are referred to in the plural.
Regarding claim 10, the first attachment member 104 disclosed by Fullerton extends from a rear surface of the fist panel. See Fig. 1b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (2009/0250575) in view of Tsai et al. (2009/0108968).
Fullerton discloses the invention substantially as claimed, as set forth above. However, Fullerton does not disclose a second attachment member on the panel. Tsai teaches that it was known in the art to combine both a magnet and a Velcro piece in order to be able to attach an object to multiple types of surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the panel disclosed by Fullerton with a Velcro piece in addition to the magnet, as taught by Tsai, in order to attach the panel to multiple types of surface.
Regarding claim 15, the Velcro piece can be considered a “first attachment member,” and the magnet on the substrate can be considered a “second attachment member,” or vice versa.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (2009/0250575) in view of Frenzel (2014/0239142).
Fullerton discloses the invention substantially as claimed, as set forth above. However, the attachment member disclosed by Fullerton is a magnet. Frenzel teaches that it was known in the art to use suction foam in place of a magnet (paragraph 0043). It would have been obvious to one having .
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (2009/0250575) in view of Shen et al. (2016/0271998).
Fullerton discloses the invention substantially as claimed, as set forth above. However, Fullerton does not the structure of the whiteboard that constitutes the writing panel. Shen teaches that it was known in the art to provide rigidity to a whiteboard by providing a foam board spacer between the writing surface and a back surface (paragraph 0008). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to comprise the whiteboard disclosed by Fullerton from a writing surface, a foam board, and a back surface, as taught by Shen, in order to provide rigidity to the whiteboard.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631